DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10, and 12-18 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “the first and second growth zones having at least a five percent difference in at least one growth condition.” The Remarks filed October 28, 2022 cite paragraphs [0164], [0169], [0231]-[0235] and Tables 1 and 2 of applicant’s specification as allegedly providing support for the claim amendments to claim 1. Of these cited portions, “five percent” is discussed only at paragraph [0235], which says “the growth conditions in a growth zone may deviate no more than about 10%, for example no more than 5%... from their set or predetermined values.” (¶ [0235] of applicant’s specification). This clearly does not support “the first and second growth zones having at least a five percent difference in at least one growth condition.” Nowhere in applicant’s disclosure is there any mention of “the first and second growth zones having at least a five percent difference in at least one growth condition.” Thus, claim 1 and dependent claims 2-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the first and second growth zones having at least a five percent difference in at least one growth condition,” without specifying what qualifies as a “growth condition.” Paragraphs [0071]-[0072] of applicant’s disclosure add to the indefiniteness, as the portion reads “the one or more growth conditions being chosen from the list comprising…” thus failing to adequately define the term (emphasis added). Because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 1 and dependent claims 2-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(b). For similar reasons, claim 8 is further rejected, since one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claim limitation “wherein during step (e) the  optimal or near optimal growth conditions are maintained in each growth zone.”
Further regarding amended claim 2, one of ordinary skill in the art would not be able to reasonably ascertain what is meant by “first and second wherein the industrial plant growing facility further comprises a light diffuser adapted for homogenising the light emanating from the LED-based lighting devices” (emphasis added). Thus, claim 2 is further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0115958 to Helene et al. (“Helene”) in view of U.S. Publication No. 2014/0017043 to Hirai et al. (“Hirai”).
Regarding claim 1, Helene teaches an industrial plant growing facility for growing plants of at least one plant species comprising: a housing (200) enclosing a growth chamber; a plurality of racks (380) positioned in the growth chamber, wherein each rack is configured for receiving one or more trays (¶ [0037]); a plurality of trays (482) placed in the plurality of racks, the plurality of trays being configured for receiving a plurality of plants of the at least one plant species, and the plurality of trays being configured for receiving a growth medium (¶¶ [0037], [0053]); a fluidic system (700) configured for providing the trays with a growth medium comprising nutrients and having a pH, wherein the fluidic system is configured for adapting the nutrient concentration and pH according to a predetermined nutrient concentration and predetermined pH for the plant species (¶¶ [0046]-[0047], [0052], [0054], [0067]); a climate system (390) configured for providing a temperature and humidity within the growth chamber, wherein the climate system is configured for adapting the temperature and humidity within the growth chamber according to a predetermined temperature and predetermined humidity for the plant species (¶¶ [0046]-[0047], [0091]); a plurality of light-emitting diode (LED)-based lighting devices (486) configured for providing a light spectrum and a light intensity, wherein the light spectrum comprises photosynthetically active radiation (PAR); and wherein the LED-based lighting devices are configured for adapting the light intensity and/or light spectrum according to a predetermined light intensity and/or predetermined light spectrum for the plant species (¶¶ [0038], [0046]-[0050], [0056]); a carbon dioxide system (816, 390, 822) configured for providing a carbon dioxide concentration within the growth chamber, wherein the carbon dioxide system is configured for adapting the carbon dioxide concentration according to a predetermined carbon dioxide concentration for the plant species (¶¶ [0046]-[0047], [0050], [0058]-[0060], [0061], [0076], [0069]-[0070]); a transport system for transporting the trays (¶ [0046]-[0047], teaching the trays are placed in specific racks and thus teaching a transport system, see also ¶ [0063]); at least a first growth zone and a second growth zone in the plurality of racks (¶¶ [0046]-[0047], [0050], FIGS. 3-10; see also ¶¶ [0063]-[0065]), and wherein the at least first and second growth zones arranged in a vertical configuration within the growth chamber (¶¶ [0046]-[0047], [0050], FIGS. 3-10; see also ¶¶ [0063]-[0065]), and a control unit (426) configured for receiving information about the plant species of the plants in a tray (¶¶ [0038]-[0039], [0046]-0047], [0050], [0107]-[0113]); and causing the transport system to move the tray to one of the at least first and second growth zones in the rack by moving from one layer to another layer of the rack, based on the received information (¶¶ [0046]-[0047], [0063]-[0065], [0092]-[0093]), such that plants in the tray are transported to the one of the at least first and second growth zones having a carbon dioxide concentration and temperature which is optimal or near-optimal for the plant species (¶¶ [0046]-[0047], [0050], [0088], [0079]; see also [0062]-[0065]; see also FIG. 9 showing vents (816) disposed above both growth zones and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone will have a higher carbon dioxide concentration than the upper growth zone; likewise, the upper growth zone  will necessarily have a higher temperature than the lower growth zone since heat rises (see, e.g., applicant’s specification at ¶ [0167] and Interview Summary mailed April 9, 2021, which support this reading of the claim limitation)); wherein the growth chamber is not physically comparted by means of dividers (¶¶ [0046]-[0047], FIGS. 3-10, showing the growth chamber of Helene is not any more physically comparted by means of dividers than applicant’s claimed invention, see, e.g., applicant’s FIGS. 1 and 2 and claim 4).
Helene teaches the first and second growth zones have a difference in at least one growth condition (¶¶ [0046]-[0050]; see also [0063]-[0065]), but Helene does not explicitly teach the difference is at least five percent. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown any patentable significance of the at leave five percent difference. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing facility of Helene such that the first and second growth zones have at least a five percent difference in at least one growth condition, in order to narrowly tailor the growth conditions according to the plants contained within the first and second growth zones.
Helene teaches a transport system for transporting the trays, (¶¶ [0046]-[0047]; see also [0063]-[0065]) and a control unit that causes the transport system to move the trays to one of the first or second growth zones in a rack by moving from one layer to another layer of the rack (¶¶ [0046]-[0047], [0092]-[0093], see also ¶¶ [0063]-[0065]), but Helene is silent on a control unit configured to control the transport system to move the trays to one of the first or second growth zones. Rather, Helene appears to teach that the transport system is a person, rather than an automated transport system. 
Hirai teaches an industrial plant growing facility, including an automated transport system, and a control unit configured to control the transport system to move the trays to one of the first or second growth zones in a rack by moving from one layer to another layer of the rack (¶¶ [0063], [0069], [0080]-[0083], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing facility of Helene and substitute the manual transport system for an automated transport system, as taught by Hirai, in order to facilitate handling the plants and reduce labor. Also, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See, e.g., In re Venner, 120 USPQ 192. In this case, applicant has not shown patentable significance of using automatic means for transporting the trays, rather than manual means (see, e.g., applicant’s specification at ¶¶ [0053], [0056]).
Regarding claim 2, the combination of Helene and Hirai teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the industrial plant growth facility is configured for adapting the vertical distance between the LED-based lighting devices and the trays (¶ [0037]).
Regarding claim 3, the combination of Helene and Hirai teaches each and every element of claim 1 as discussed above, and Helene teaches the control unit is further configured for receiving information about the nutrient concentration measured in the growth medium (¶¶ [0074], [0081]); and controlling the fluidic system to adapt the nutrient concentration of the growth medium to a predetermined nutrient concentration (¶ [0081]); receiving information about the pH measured in the growth medium (¶ [0080]); and controlling the fluidic system to adapt the pH of the growth medium to a predetermined pH (¶ [0080]); receiving information about the temperature measured in the growth chamber (¶ [0091]); and controlling the climate system to adapt the temperature in the growth chamber to a predetermined temperature (¶ [0091]); receiving information about the humidity measured in the growth chamber (¶ [0080]); and controlling a climate system to adapt the humidity in the growth chamber to a predetermined humidity (¶ [0080]); controlling the LED-based lighting devices to provide a predetermined light spectrum and a predetermined light intensity (¶ [0039]); receiving information about the carbon dioxide concentration measured in the growth chamber (¶ [0076]); and controlling the carbon dioxide system to adapt the carbon dioxide concentration in the growth chamber to a predetermined carbon dioxide concentration (¶ [0076]); wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, are determined by the plant species (¶¶ [0038]-[0039], [0046]-[0047], [0050], [0107]-[0113]).
Regarding claim 4, the combination of Helene and Hirai teaches each and every element of claim 1 as discussed above, and Helene teaches wherein each rack comprises at least 6 layers (¶ [0037]).
Regarding claim 7, the combination of Helene and Hirai teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the at least first and second growth zones are adapted to growing plants of different plant species (¶¶ [0046]-[0047], [0050]).
	Regarding claim 8, the combination of Helene and Hirai teaches a method for growing plants of at least one plant species, comprising the steps of: (a) providing an industrial plant growing facility according to claim 1 (see analysis of claim 1 above). The combination of Helene further teaches: (b) selecting a first plant and a second plant, the first and second plants having different optimal or near-optimal growth conditions (¶¶ [0046]-[0047], [0050]) (c) configuring the first growth zone to provide optimal or near-optimal growth conditions for the first plant and configuring the second growth zone to provide optimal or near- optimal growth conditions for the second plant (¶¶ [0046]-[0047], [0050]), wherein the optimal or near-optimal growth conditions comprise a predetermined nutrient concentration (¶ [0047]), a predetermined pH (¶[0047], [0052]), a predetermined temperature (¶[0047], [0052]), a predetermined humidity (¶ [0047], a predetermined light spectrum (¶¶ [0038], [0046]-[0050], [0056]), a predetermined light intensity (¶¶ [0038], [0046]-[0050], [0056]), a predetermined carbon dioxide concentration (¶¶ [0046]-[0047], [0050], [0088], [0079]), and (d) placing a tray comprising seeds of the first plant in the first growth zone and placing a tray comprising seeds of the second plant in the second growth zone; (¶¶ [0046]-[0047], [0050], [0070]); (e) growing the seeds into mature plants, thereby obtaining mature plants (¶¶ [0070], [0046]-[0047], [0050]); and, (f) removing the tray comprising the mature plants out of the growth chamber (¶ [0070]); wherein during step (e) the  optimal or near optimal growth conditions are maintained in each growth zone (¶¶ [0046]-[0047], [0050]).
	Regarding claim 9, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration are further determined by desired properties of the mature plants (¶¶ [0107]-[0113]).
Regarding claim 10, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the first plant or the second plant is a plant species that is a medicinal plants (¶ [0112], teaching grapes).
Regarding claim 12, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least first and second growth zones are adapted to growing plants of different plant species (¶¶ [0046]-[0047], [0050]).
Regarding claim 13, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (g) repeating step (d) multiple times, wherein at least two trays comprise plants of at least two different plants species (¶¶ [0046]-[0047]); (h) executing step (e) for the at least two trays provided in step (e) (¶¶ [0046]-[0047]); and, (i) repeating step (f) multiple times, wherein the at least two trays provided in step (e) are removed out of the growth chamber (¶¶ [0046]-[0047]).
Regarding claim 14, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (j) repeating step (d) a number (n) of times, wherein the trays comprise plants of one plant species, the average time between two consecutive repetitions of step (d) being one nth of the days to harvest the one plant species (¶¶ [0063]-[0065], [0046]-[0047]); (k) executing step (e) for the trays provided in step (j), wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are determined by the growth stage of the plants (¶¶ [0046]-[0047]); (l) repeating step (f) n times, wherein the trays provided in step (h) are removed out of the growth chamber (¶¶ [0046]-[0047]).
Regarding claim 15, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the first or the second plant comprises medicinal plants (¶ [0112]).
Regarding claim 16, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein each of the at least first and second growth zones comprise one or more of the plurality of trays (FIGS. 9 and 10; ¶¶ [0046]-[0047], [0050]).
Regarding claim 17, the combination of Helene and Hirai teaches each and every element of claim 16 as discussed above, and the combination further teaches the control unit is further configured to transport one or more of the plurality of trays from the first growth zone (Helene at [0046]-[0047]; Hirai at ¶¶ [0063], [0069], [0080]-[0083], [0085]).
Regarding claim 18, the combination of Helene and Hirai teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least first and second growth zones are arranged in a vertical configuration within at least one of the plurality of racks (FIGS. 3-10, [0046]-[0047]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Hirai as applied to claim 1 above, and in further view of U.S. Patent No. 6,725,598 to Yoneda et al. (“Yoneda”).
Regarding claim 5, the combination of Helene and Hirai teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the LED-based lighting device comprises a blue LED (¶ 0056]), a green LED (¶ [0039]), and a red LED (¶ 0056]); the blue LED being configured for emitting light having a wavelength of at least 400 nm to at most 490 nm (¶ 0056]); the green LED being configured for emitting light having a wavelength of at least 490 nm to at most 570 nm (¶ [0039]); and the red LED being configured for emitting light having a wavelength of at least 570 nm to at most 700 nm (¶ [0056]); wherein the LED-based lighting device is configured for adapting the light intensity and/or light spectrum emitted by the UV LED, the blue LED, the green LED, and the red LED according to a predetermined light intensity and/or light spectrum for the plant species (¶ [0056]), optionally wherein the LED-based lighting device further comprises a far-red LED (¶ [0056]), the far-red LED being configured for emitting light having a wavelength of at least 700 nm to at most 850 nm, the LED-based lighting device being configured for adapting the light intensity emitted by the far-red LED according to a predetermined light intensity (¶ [0056]).
The Helene and Hirai combination does not explicitly teach a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm.
Yoneda teaches an LED-based lighting device, comprising a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm (Col. 2, lines 21-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Hirai combination by further including the UV LED, as taught by Yoneda, in order to optimize growth for particular plant species (see, e.g., Yoneda at Col. 2, lines 21-30).
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are unpersuasive and/or are moot in light of the new grounds of rejection. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the normal gradient of CO2 within a vertical configuration of zones should vary by 5% or more”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that the limitation “the normal gradient of CO2 within a vertical configuration of zones should vary by 5% or more” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Also, as discussed above with respect to claim 1, the combination of Helene and Hirai teaches “the first and second growth zones having at least a five percent difference in at least one growth condition, and wherein the at least first and second growth zones arranged in a vertical configuration within the growth chamber.”
As discussed above with respect to amended claim 8, the combination of Helene and Hirai teaches “selecting a first plant and a second plant, the first and second plants having different optimal or near-optimal growth conditions; (c) configuring the first growth zone to provide optimal or near-optimal growth conditions for the first plant and configuring the second growth zone to provide optimal or near- optimal growth conditions for the second plant.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619